DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US-10492478-B1) in view of Jeffers (US-2290433-A) and Strickland (US-4619069-A).
Regarding claim 1, Parks teaches (figure 1) a fish hook apparatus comprising: 
a head member (13 and 14) defined by a top nose element, opposing sidewalls, and a bottom end, wherein the head member comprises a channel (14) configured to pass through the head member, and wherein the channel comprises:

the second opening configured to receive and exit the fishing line passed through the channel;
a shank (21) extending from one of the opposing side walls of the head member;
a bend section (23) extending from the shank;
a point element (25) extending from the bend section and configured to pierce a bait;
a first securing element (35) coupled to the bottom end of the head member, wherein the first securing element is configured to secure a head of the bait (column 2, lines 63-65; and
a second securing element (25) (figure 3) coupled to a tail (57) of the bait (column 2, lines 60-67 — column 3, lines 1-2, “rear end 57”).
Parks does not teach that the channel passes through the head member from the top nose element to one of the opposing side walls of the head member, that the second opening is configured at one of the opposing side walls, or that the second securing element is configured to secure one end of the fishing line exiting from the second opening of the line of the head member to the bait, wherein the fishing line is controllably tugged to curl the bait securely by the first securing element and the second securing element back towards the head member and to spring the bait forwards due to tension in the bait to produce a controllable action in the bait. 
Jeffers teaches a fishing apparatus comprising a second securing element (4 and 5) configured to secure one end of the fishing line (6) exiting from a second opening (10) of a channel of a head member (8) to the bait (2), wherein the fishing line is controllably tugged to curl the bait securely by the first securing element (9) and the second securing element back towards the head member and to spring the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Parks with the second securing element that receives an end of the fishing line through the second opening as disclosed by Jeffers for the benefit of producing lateral movement in the bait to make it look lifelike, thus increasing the effectiveness of the lure to increase the yield of fish caught (Jeffers: page 1, column 2, lines 34-55). 
Strickland teaches a fishing apparatus wherein channel passes through a head member (34) from a top nose element to one of the opposing sidewalls of the head member (see figures 1, 2, and 4) and that a second opening (38) is configured at one of the opposing sidewalls. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Parks with the channel passing through a head member from a top nose element to an opposing sidewall, the second opening configured at one of the opposing sidewalls, as disclosed by Strickland for the benefit of allowing the bait to move through the water in a manner that attracts the attention of fish (Strickland: column 3, lines 5-21), thus increasing the yield of fish caught. 
Regarding claim 2, Parks as modified above in view of Jeffers and Strickland teaches a fish hook apparatus wherein the controllable action is produced in the bait in a strike zone of a water body without reeling the bait out of the strike zone (Jeffers: page 1, column 2, lines 34-55).
Regarding claim 3, Parks as modified above in view of Jeffers and Strickland teaches a fish hook apparatus wherein the controllable action produced is a curling, worm-like action in the bait (Jeffers: page 1, column 2, lines 34-55).
claim 4, Parks as modified above in view of Jeffers and Strickland teaches a fish hook apparatus wherein the first securing element (Parks: 35) is a screw-type fastener (see figure 1).
Regarding claim 5, Parks as modified above in view of Jeffers and Strickland teaches a fish hook apparatus wherein the second securing element (Parks: 25) is a hook (see figures 1 and 3) (Parks: column 2, lines 66-67 — column 3, lines 1-2).
Regarding claim 7, Parks discloses a method for producing a controllable action in a bait, the method comprising:
connecting a fishing line to a fish hook apparatus (column 3, lines 9-11), wherein the fish hook apparatus comprises:
a head member (13 and 14) defined by a top nose element, opposing sidewalls, and a bottom end, wherein the head member comprises a channel (14) configured to pass through the head member, and wherein the channel comprises a first opening (first side of 14) configured at the top nose element and a second opening (second side of 14);
a shank (21) extending from one of the opposing side walls of the head member;
a bend section (23) extending from the shank;
a point element (25) extending from the bend section
a first securing element (35) coupled to the bottom end of the head member; and a second securing element (25) coupled to a tail (57) of the bait (column 2, lines 60-67 — column 3, lines 1-2, “rear end 57”);
passing the fishing line through the channel of the head member from the first opening to the second opening (column 3, lines 9-11);
securing a head of the bait by the first securing element (column 2, lines 63-66); and
piercing the bait by the point element (column 2, lines 66-67 – column 3, lines 1-2).

Jeffers teaches securing one end of a fishing line exiting from a second opening of a channel (10) of a head member (8) to a bait (2) by a second securing element (4 and 5) and controllably tugging the fishing line to curl the bait secured by a first securing element (9) and the second securing element backwards towards the head member and to spring the bait forwards due to tension in the bait to produce a controllable action (page 1, column 2, lines 34-55) (see figure 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Parks with tugging a fishing line to curl a bait secured by first and second securing elements as disclosed by Jeffers for the benefit of producing lateral movement in the bait to make it look lifelike, thus increasing the effectiveness of the lure to increase the yield of fish caught (Jeffers: page 1, column 2, lines 34-55). 
Strickland teaches a fishing apparatus comprising a channel passing through a head member from a top nose element to one of the opposing sidewalls of the head member and that the second opening is configured at one of the opposing sidewalls. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Parks with the channel passing 
Regarding claim 8, Parks as modified above in view of Jeffers and Strickland teaches a method wherein the controllable action is produce in the bait in a strike zone of a water body without reeling the bait out of the strike zone (Jeffers: page 1, column 2, lines 4-55).
Regarding claim 9, Parks as modified above in view of Jeffers and Strickland teaches a method wherein the controllable action produced is a curling, worm-like action in the bait (Jeffers: page 1, column 2, lines 34-55).
Regarding claim 10, Parks as modified above in view of Jeffers and Strickland teaches a method wherein the first securing element of the fish hook apparatus (Parks: 35) is a screw-type fastener (see figure 1).
Regarding claim 11, Parks as modified above in view of Jeffers and Strickland teaches a method wherein the second securing element of the fish hook apparatus (Parks: 25) is a hook (see figures 1 and 3) (Parks: column 2, lines 66-67 — column 3, lines 1-2).
Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 
Regarding the first argument towards claim 1 on page 7 of the Response to Non-Final Office Action and Remarks, stating that Parks does not disclose a channel, is not persuasive. Parks discloses 
Regarding the second argument towards claim 1 on page 7 of the Response to Non-Final Office Action and Remarks, stating that Parks does not disclose a second securing element, is not persuasive. Parks discloses that “the hook point 25 is embedded into the bait. Thus, the bait 51 is attached at the bait keeper 35 and at the hook point 25” (column 2, line 67 – column 3, lines 1-2). The hook point 25 therefore serves as a second securing element since it serves an attachment point for the bait.
Applicant’s third and fourth arguments towards claim 1 under 35 U.S.C. 103, see pages 7 and 8 of the Response to Non-Final Office Action and Remarks filed 10/12/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Parks and Strickland. Parks discloses a second attachment point of a second securing element at a tail end of the bait. Strickland discloses the claimed head member and channel. 
Applicant’s arguments regarding claims 2-6 are moot since a new grounds of rejection is used for the independent claim from which they are dependent.
Regarding the first argument towards claim 7 on pages 10-11 of the Response to Non-Final Office Action and Remarks, stating that Parks does not disclose a channel, is not persuasive. Parks discloses that “the line is tied directly to the front eye 14” (column 3, lines 1-2). The line therefore passes through both a first opening and a second opening, thus defining the channel.
Regarding the second argument towards claim 7 on page 11 of the Response to Non-Final Office Action and Remarks, stating that Parks does not disclose a second securing element, is not persuasive. Parks discloses that “the hook point 25 is embedded into the bait. Thus, the bait 51 is attached at the bait keeper 35 and at the hook point 25” (column 2, line 67 – column 3, lines 1-2). The hook point 25 therefore serves as a second securing element since it serves an attachment point for the bait.

Applicant’s arguments regarding claims 8-12 are moot since a new grounds of rejection is used for the independent claim from which they are dependent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 99questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644